                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
               IN THE UNITED STATES DISTRICT COURT                 March 27, 2020
                FOR THE SOUTHERN DISTRICT OF TEXAS              David J. Bradley, Clerk
                         HOUSTON DIVISION


DAVID WAYNE MEARIS,                §
Register No. 03809-078,            §
                                   §
                Plaintiff,         §
                                   §          CIVIL ACTION NO. H-19-0528
V.                                 §
                                   §
DETENTION OFFICER GUILLORY,        §
                                   §
                Defendant.         §




                     MEMORANDUM OPINION AND ORDER



     Plaintiff David Wayne Mearis (Register No. 03809-078; former
SPN #01823344) filed a handwritten civil rights complaint under 42
U.S.C. § 1983 ("Complaint") (Docket Entry No. 1), alleging that he

was mistreated by a detention officer while confined at the
Harris County Jail,     which    is operated by      the Harris County
Sheriff's   Office   ("HCSO").     At   the    court's   request    Mearis
supplemented his pleadings with Plaintiff's More Definite Statement
("Plaintiff's MDS") (Docket Entry No. 11).           Pending before the
court is Defendant Detention Officer Danica Guillory's Motion for
Summary Judgment ("Defendant's MSJ") (Docket Entry No. 24). Mearis
has not filed a response and his time to do so has expired.           After
considering all of the pleadings, the exhibits, and the applicable
law, the court will grant Defendant's MSJ and will dismiss this
action for the reasons explained below.
                             I.   Background

     Mearis was booked into the Harris County Jail (the "Jail") in
Houston, Texas, on September 21, 2017, following his arrest for
compelling prostitution, aggravated assault, aggravated kidnapping,
and human trafficking in Harris County Cause Nos. 1494314, 1511369,

1565096,     and 1565097.1   Although these charges remain pending
against him, the court takes judicial notice that Mearis is now in
federal custody awaiting sentencing after a jury in this district
found him guilty of multiple counts of sex trafficking of minors.2

A.   Plaintiff's Allegations

     Mearis executed the pending Complaint on February 8, 2019,
while confined as a pretrial detainee at the Jail. 3     Mearis alleges
that on December 23, 2018, he "re-injured" his lower spine where he
had "two previous failed back surgeries."4 Mearis explains that he
had surgery in 2012 and 2013 to repair a "bulging disc" that was
pressing on a nerve in his back, causing pain.5        Mearis adds that



     1
      Plaintiff's MDS, Docket Entry No. 11, p. 2. For purposes of
identification, all page numbers reference the pagination imprinted
by the court's electronic filing system, CM/ECF.
     2
      See United States v. David Wayne Mearis, Crim. No. 4:19-cr-
00524-01 (S.D. Tex. Oct. 18, 2019) (Docket Entry No. 79).
     3
         Complaint, Docket Entry No. 1, pp. 1-4.
     4
         Id. at 2.
     5
         Plaintiff's MDS, Docket Entry No. 11, p. 3.
                                   -2-
this condition first arose in 2012, when he was using a "jumping

jack" at work and his "back gave out." 6
     Mearis states that he aggravated his back when he "slipped"
after taking an "awkward step" in his cell, causing him to feel "a

lot more pain than normal." 7         Mearis alleges he asked the "officer

in the picket" to call the Clinic because he could not walk and was
"barely able to move." 8          Mearis contends that the defendant,
Officer Danica Guillory, refused to allow him to be taken to the
Clinic and ignored his complaints of pain. 9 Mearis alleges he "lay
on the ground for 3½ hours, in severe pain" until the night shift
sergeant came on duty. 10       Mearis contends that the Clinic should
have been called "immediately" so that he could get some pain
medication. 11
     Mearis alleges that on January 27, 2019,             Officer Guillory
filed a "100% false incident report against [him]" in retaliation
for grievances that he had filed against her. 12         Mearis states that
disciplinary         charges   were    filed   against   him   for   making


     6
         Id. at 3.
     7
         Id. at 4.
     8
         Complaint, Docket Entry No. 1, p. 2.
     9
         Id.
     lOid.

     11   Plaintiff's MDS, Docket Entry No. 11, p. 5.
     12
          complaint, Docket Entry No. 1, pp. 2-3.
                                       -3-
"unauthorized contact with staff" after he "cursed at her" and
"participated in a group demonstration." 13            As a result of those
charges Mearis lost privileges for 20 days.14           He was also moved to
a different location within the Jail, although he remained within

the "maximum security" area of the facility and was not assigned to

administrative segregation.15
     Mearis contends that Officer Guillory violated his rights by
delaying his      access   to   medical   care   and    by   filing   a false
disciplinary charge against him for improper retaliatory reasons.16
Invoking 42 U.S.C. § 1983, he seeks $400,000.00 in compensatory and
punitive damages .17


B.   Defendant's MSJ and Evidence

     Officer Guillory moves for summary judgment, arguing that she
did not violate Mearis's constitutional rights in any way and that



     13   Plaintiff's MDS, Docket Entry No. 11, pp. 8-9.
     14
          Id. at 8.
     15
          Id. at 9.
     16   Complaint, Docket Entry No. 1, pp. 2-3.
     17
       Id. at 3. Mearis includes a claim for injunctive relief in
the form of pain medication. See id. Because he is no longer in
custody at the Harris County Jail, the court concludes that this
claim is moot. See Oliver v. Scott, 276 F.3d 736, 741 (5th Cir.
2002); see also Cooper v. Sheriff, Lubbock County, Texas, 929 F.2d
1078, 1084 (5th Cir. 1991) (holding that an inmate's transfer from
county jail to state prison rendered moot his claims for injunctive
relief). Alternatively, the claim is without merit for reasons set
forth in more detail below.
                                    -4-
she is entitled to qualified immunity. 18                   In support of this

argument, Guillory provides a detailed affidavit along with several
policies at the Jail, which were applicable to Mearis during the
time relevant to his Complaint. 19 She also provides her most recent
performance evaluation, in which she earned the highest possible

ranking in several job categories,                 including knowledge of job
policies and quality of work,               in addition to praise from her
supervisor for her efforts to "maintain Pod standards according to
the rules of the job. 1120     Guillory also provides grievance records
and documents associated with the Inmate Offense Report containing
the   disciplinary       charges     that    she    filed    against    Mearis   on
January 27, 2019. 21
      Officer Guillory explains that during the time in question,
she   was     assigned   to   work    as     a   picket     officer    supervising
approximately 100 "high risk" inmates in a "pod (or cell block)"
from a central control booth. 22        From this position, Guillory could


      18
           Defendant's MSJ, Docket Entry No. 24, pp. 1-20.
      Affidavit of Detention Officer Danica Guillory ( "Guillory
      19

Affidavit"), Exhibit 1 to Defendant's MSJ, Docket Entry No. 24-1,
pp. 1-7; Policies, Exhibits 2-8 to Guillory Affidavit, Docket Entry
No. 24-1, pp. 13-69.
      Harris County Sheriff's Office Employee Evaluation, Exhibit 1
      20

to Guillory Affidavit, Docket Entry No. 24-1, pp. 10-11.
      Grievances & Grievance Appeal, Exhibits 9, 11-12 to Guillory
      21

Affidavit, Docket Entry No. 24-1, pp. 70-81 and pp. 85-90; Inmate
Offense Report, Exhibit 10 to Guillory Affidavit, Docket Entry
No. 24-1, pp. 82-84.
      22
           Guillory Affidavit, Docket Entry No. 24-1, p. 2.
                                       -5-
"speak with the inmates through an intercom,                 see them through
windows and monitors, and open and close doors. "23 Although there
are typically two officers assigned to a pod, Guillory notes that
at times she is the only officer present to ensure that it is safe
and to handle inmate requests,               among   other   duties,    such   as
conducting a regular "count" while maintaining other security
protocols. 24
     Officer     Guillory     states    that    Mearis    was   considered     an
"extremely      high   risk    inmate"       for     purposes   of     custodial
classification. 25 She provides records documenting Mearis's lengthy
record of engaging in disruptive conduct while he was housed at the
Jail between January 26, 2016, and May 27, 2019, which includes 38
documented disciplinary infractions. 26              Although some of these
charges appear to have been dismissed for unspecified reasons,
Mearis was found guilty in many of assaulting other inmates,
threatening staff, using abusive or obscene language, and other


     23rd.


     24
       Id. at 2-3, 6 (referencing Exhibit 2, HCSO Policy CJC-204,
Inmate Count, Docket Entry No. 24-1, p. 16, requiring staff to
enter the cellblock and "physically count each inmate to ensure the
proper number of inmates is present" while evaluating each inmate's
"health and physical wellbeing").


      Current Disciplinary History for David Wayne Mearis (listing
     26

numerous infractions), attached to Business Records Affidavit of
Captain Ronny Taylor ("Taylor Affidavit")-Exhibit 3 to Defendant's
MSJ, Docket Entry No. 24-3, pp. 66-68.
                                       -6-
types of misconduct. 27        Because he was considered an extremely high
risk to others, Mearis was required to wear a purple arm band,
signaling to detention officers that he was subject to "the most
stringent security protocols." 28
      Officer Guillory states that she is not aware of any request

for medical care by Mearis on December 23, 2018, but notes that he
may   be         complaining   about   an   incident   that   took   place   on
December 12, 2018. 29          On that occasion, Guillory worked a double
shift (16 hours) in the pod where Mearis was confined.30              Near the
end of the shift Mearis began banging on the window and cursing at
her, saying that his back hurt. 31            He then "dramatically laid down
on the floor."32           After Guillory spoke        with Mearis over the
intercom,         she contacted the Clinic and relayed his symptoms. 33
Guillory was told by a provider who was familiar with Mearis and
his medical history that the Clinic was full at that moment and
that he would have to wait. 34         When Guillory advised Mearis of this


      27Id.
      28
           Guillory Affidavit, Docket Entry No. 24-1, p. 3.
      29
           Id. at 5.
      30Id.
      31   Id.
      32Id.
      33Id.
      34Id.
                                        -7-
he cursed loudly at her. 35 Although Mearis stayed on the floor for

a while, Officer Guillory observed that he appeared able to walk
normally and that he continued to yell profanity at her. 36
     According to Jail policies provided by Officer Guillory,
detention officers assigned to a pod are required to watch the

inmates on a continuous basis, among other duties, meaning that
they are not allowed to leave them unsupervised. 37    Other policies
provide that inmates with a purple arm band are required to wear
both arm and leg restraints and must be escorted at all times when
outside their designated housing area. 38   In particular, inmates

with purple arm bands are not allowed to go to the Clinic unless
escorted and secured with handcuffs and/or leg irons. 39
     Officer Guillory explains that when working in an area of the
Jail alone she can only send an inmate with a purple arm band to
the Clinic after the Clinic confirms that it has available space
and accepts the inmate for an appointment. 40         Once the Clinic
accepts an appointment, she contacts a "rover" for assistance to


     35
       Id.




      Id. at 2-3 (reciting portions of HCSO Policy CJC-220, Inmate
     37

Observation, Exhibit 6), and 4.
     38
       Id. at 3-4 (pointing to HCSO Policy CJC-219, Separation
Policy, Exhibit 5; and HCSO Policy CJC-239, Restraints, Exhibit 7).
      Id. at 4 (citing HCSO Policy CJC-709, Medical Holdover Post
     39

Orders, Exhibit 8).


                                -8-
escort the inmate to the Clinic.41       Under no circumstances is she
allowed to let an inmate with a purple arm band go to the Clinic
alone and she is also not permitted to leave her post and abandon
the other inmates to bring that inmate to the Clinic herself.42
     Officer Guillory avers that she would never deny or delay an

inmate access to the Clinic or prevent him from receiving emergency
care.43 In Guillory's experience, inmates are always seen promptly
at the Clinic, but she acknowledges that like any hospital or other
clinical setting an inmate's wait time is determined by factors
that are out of Guillory's control, such as staffing, how many
other patients need medical care, and the severity of those medical
needs.44        Guillory also notes that, based on her own personal
observations, Mearis was often "extremely aggressive when he is
brought to the Clinic," and that he has threatened nursing staff
with profane language. 45       As a result of his "combative"    and
"abusive" tendencies, Mearis often required "two male rovers" to
escort him to the Clinic. 46



     41Id.
     42Id.
     43rd.
     44Id.
     4sid
         .
     46Id
            .
                                   -9-
     Officer Guillory reports that her shift ended soon after she

contacted the Clinic on Mearis' s behalf on December 12, 2018.47
When the new shift arrived, additional officers were available to
transport Mearis to the Clinic.48      Medical records confirm that
Mearis was seen in the Clinic at 10:55 p.m. on December 12, 2018.49

He received an injection of toradol and given a prescription for
narcotic pain medication.50   He was scheduled for a follow-up visit
to treat his complaints of chronic back pain.51
     Mearis returned to the Clinic for further evaluation on
December 14, 2018, and for an x-ray of his lumbar spine.52       The
x-ray disclosed "no definite evidence of acute osseous injury"
other than "moderately advanced degenerative changes at the L5/Sl
interspace," which appeared similar to changes noted in a previous
x-ray study conducted on September 22, 2017.53    As a result of the
x-ray, medical personnel discontinued Mearis's prescription for
narcotic pain medication.54    He returned to the Clinic again on


     47Id. at 5.


     49HCSO Health Services Provider Notes, Docket Entry No. 25,
pp. 2-7.
     sord. at 4-5.
     Slid. at 5
     s2Id. at 14-15.
     s3Id. at 18.
     s4Id. at 17.
                                -10-
December 26,      2018,    where it was noted that he "[a]mbulated to

triage without difficulty" and was "able to sit in [a] chair
without any [signs or symptoms] of discomfort." 55         Mearis was
offered another appointment in the Clinic on January 10, 2019, but
he refused. 56
      On December 21, 2018, Mearis filed an Inmate Complaint Form
against Officer Guillory for delaying his access to the clinic for
three hours and thirty minutes on December 12, 2018. 57      Sergeant

Templeton investigated and, after speaking with both Mearis and
Officer Guillory, concluded that the grievance was "[u]nfounded." 58
After Mearis appealed, a three-member panel of the Grievance Appeal
Board reviewed the supporting documentation from the investigation
and also concluded that the grievance was "unfounded." 59      In the
written findings that issued on January 15, 2019, the Grievance
Appeal Board also advised Officer Guillory that, in the future, she
should "always generate a report when an inmate uses profanity
towards her. " 60


      55
           Id. at 21.
      56
           Id. at 22-23.
      Inmate Complaint Form 210090, attached to Taylor Affidavit­
      57

Exhibit 3 to Defendant's MSJ, Docket Entry No. 24-3, pp. 60-61.
      Grievance Receipt, attached to Taylor Affidavit-Exhibit 3 to
      58

Defendant's MSJ, Docket Entry No. 24-3, p. 59.
      Inmate Grievance Board Grievance Appeal #210155, attached to
      59

Taylor Affidavit-Exhibit 3 to Defendant's MSJ, Docket Entry
No. 24-3, pp. 53-54.
     60
           Id. at 54.
                                    -11-
      Regarding the incident that occurred on January 27, 2019,
Officer Guillory acknowledges that she filed a disciplinary report

against Mearis, but explains that she did so when he disrupted the
count and instigated ten other inmates to do the same while
screaming profanity at her. 61     The details and names of the other
inmates who participated in the aggressive, profanity-laced group
demonstration are set forth in the Inmate Offense Report submitted
by Officer Guillory. 62 Other officers were called to respond to the
incident, in which one of the inmates threatened to douse Officer
Guillory with kerosene and light her on fire. 63    Noting that Mearis
had shown aggression towards her on "numerous occasions" and that
he   "daily"     interfered with the count while encouraging other
inmates to join in the disruptive behavior, Officer Guillory asked
that he be "relocated to a different housing area" out of concern
for her personal safety. 64
      Disciplinary records reflect that on February 6, 2019, Mearis
was found guilty of participating in a group demonstration in
connection with the incident that occurred on January 27, 2019. 65

      61
           Guillory Affidavit, Docket Entry No. 24-1, pp. 6-7.
      Inmate Offense Report 2019-5970-701, Docket Entry No. 24-3,
      62

pp. 64-65.
      63
           Id. at 64.


      Current Disciplinary History for David Wayne Mearis (listing
      65

offenses that occurred on January 27, 2019, in Case Numbers 2019-
5970-1200 and 2019-5971-1200), attached to Taylor Affidavit­
Exhibit 3 to Defendant's MSJ, Docket Entry No. 24-3, p. 66.
                                   -12-
Mearis, who was also found guilty of making unauthorized contact

with staff on that occasion,           lost    visitation   and commissary
privileges for 20 days as a result of the group demonstration.66
Officer Guillory emphasizes that, although she frequently endured
abuse from Mearis and his comrades, she filed the disciplinary

charges because uthe tone that day was particularly threatening"
and his conduct was putting the safety of the pod at risk, and not
because of any intent to retaliate.67

                           II.   Standard of Review

     Defendant's MSJ is governed by Rule 56 of the Federal Rules of
Civil Procedure.      Under this rule a reviewing court ushall grant
summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law."          Fed. R. Civ. P. 56 (a); see also
Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2552 (1986) (quoting and
discussing former Rule 56 (c)).             A fact is   "material"   if its
resolution in favor of one party might affect the outcome of the
suit under governing law.         Anderson v. Liberty Lobby, Inc., 106
S. Ct. 2505, 2510 (1986). An issue is "genuine" if the evidence is
sufficient for a reasonable jury to return a verdict for the
nonmoving party.     Id.



     66Id.
     67
          Guillory Affidavit, Docket Entry No. 24-1, p. 7.
                                     -13-
       In deciding a summary judgment motion the reviewing court must

"construe all facts and inferences in the light most favorable to
the nonmoving party."           Dillon v. Rogers, 596 F.3d 260, 266 (5th
Cir.   2010)     (internal      quotation    marks   and   citation    omitted).
However, the non-movant "cannot rest on [his] pleadings" where

qualified      immunity    is    asserted.       Bazan     ex   rel.   Bazan   v.

Hidalgo County, 246 F.3d 481, 490 (5th Cir. 2001) (emphasis in
original). Nor can the non-movant avoid summary judgment simply by
presenting "[c]onclusional allegations and denials, speculation,
improbable inferences, unsubstantiated assertions, and legalistic
argumentation."      Jones v. Lowndes County, Mississippi, 678 F.3d
344, 348 (5th Cir. 2012) (quoting TIG Insurance Co. v. Sedgwick
James of Washington, 276 F.3d 754, 759 (5th Cir. 2002)); see also
Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)
(en bane)      (a non-movant cannot demonstrate a genuine issue of
material    fact    with     conclusory       allegations,      unsubstantiated

assertions, or only a scintilla of evidence).                    If the movant
demonstrates an "absence of evidentiary support in the record for
the nonmovant's case," the burden shifts to the nonmovant to "come
forward with specific facts showing that there is a genuine issue
for trial."     Sanchez v. Young County, Texas, 866 F.3d 274, 279 (5th
Cir. 2017)      (per curiam)      (citing Cuadra v. Houston Independent
School Dist., 626         F.3d 808, 812        (5th Cir. 2010));       see also
Matsushita Electric Industrial Co., Ltd. v. Zenith Radio Corp., 106
S. Ct. 1348, 1356 (1986).

                                      -14-
     The plaintiff proceeds pro se in this case.        Courts construe

pleadings filed by pro se litigants under a less stringent standard
than those drafted by lawyers.          See Haines v. Kerner, 92 s. Ct.
594, 596 (1972) (per curiam) ; see also Erickson v. Pardus, 127

S. Ct. 2197,      2200    (2007)   ("A document filed pro se is 'to be
liberally construed [.] '") (quoting Estelle v. Gamble, 97 S. Ct.
285, 292 (1976)).        Nevertheless, "pro se parties must still brief
the issues and reasonably comply with [federal procedural rules]."
Grant v. Cuellar,        59 F.3d 523, 524    (5th Cir. 1995)   (citations

omitted) .     The traditional standard of leniency toward pro se
pleadings does not excuse a pro se plaintiff from the "burden of
opposing summary judgment through the use of competent summary
judgment evidence."        Malcolm v. Vicksburg Warren School District
Board of Trustees, 709 F. App'x 243, 246          (5th Cir. 2017) (per
curiam) (citing Davis v. Fernandez, 798 F.3d 290, 293 (5th Cir.
2015) ("Of course, this is not to say that pro se plaintiffs don't
have to submit competent evidence to avoid summary judgment,
because they do.")).

                              III.   Discussion

A.   Qualified Immunity

     Officer Guillory argues that Mearis fails to establish that
any constitutional violation occurred and that she is entitled to
qualified immunity from liability for claims against her. 68        "The


     68
          Defendant's MSJ, Docket Entry No. 24, pp. 15-19.
                                     -15-
doctrine of qualified immunity protects government officials 'from

liability for civil damages insofar as their conduct does not
violate clearly established statutory or constitutional rights of
which a reasonable person would have known.'"        Pearson v. Callahan,
129 S. Ct. 808, 815 (2009) (quoting Harlow v. Fitzgerald, 102
s. Ct. 2727, 2738 (1982)).        This is an "exacting standard," City
and County of San Francisco, California v. Sheehan, 135 s. Ct.
1765, 1774 (2015), that "protects 'all but the plainly incompetent
or those who knowingly violate the law.'"          Mullenix v. Luna, 136
S. Ct. 305, 308 (2015) (quoting Malley v. Briggs, 106 S. Ct. 1092,
1096 (1986)).
     A plaintiff seeking to overcome qualified immunity must
satisfy a two-prong inquiry by showing:           "(1) that the official
violated a statutory or constitutional right, and (2) that the
right was    'clearly established' at the time of the challenged
conduct."     Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080 (2011)
(citation omitted). If the plaintiff satisfies both prongs of this
inquiry,    the   court   then   asks   whether   qualified   immunity   is
nevertheless appropriate because          the   official's    actions were
objectively reasonable in light of law that was clearly established
when the disputed action occurred. See Brown v. Callahan, 623 F.3d
249, 253 (5th Cir. 2010).          "Whether an official's conduct was
objectively reasonable is a question of law for the court, not a
matter of fact for the jury."             Id. (citation omitted).        "An

official's actions must be judged in light of the circumstances

                                   -16-
that confronted him, without the benefit of hindsight."                        Id.
(citation omitted); see also Lampkin v. City of Nacogdoches, 7 F.3d
430, 435 (5th Cir. 1993) (viewing whether defendants' actions were
objectively reasonable based on the "facts available to them").
       As this standard reflects,               "[a]   good-faith assertion of
qualified immunity alters the usual summary judgment burden of
proof, shifting it to the plaintiff to show that the defense is not
available."       King v. Handorf, 821 F.3d 650, 653-54 (5th Cir. 2016)
(internal quotation marks and citations omitted).                 "'The plaintiff
must    rebut     the   defense     by   establishing     that    the   official's
allegedly wrongful conduct violated clearly established law and
that        genuine   issues   of   material       fact   exist   regarding   the
reasonableness of the official's conduct.'"                 Id. at 654 (quoting
Gates v. Texas Dep't of Protective and Regulatory Services, 537
F.3d 404, 419 (5th Cir. 2008)).           "'To negate a defense of qualified
immunity and avoid summary judgment, the plaintiff need not present
"absolute proof," but must offer more than "mere allegations."'"
Id. (quoting Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009)).


B.     The Claim of Delayed Access to Medical Care

       Mearis alleges that Officer Guillory ignored his complaints of
back pain by failing to promptly contact the Clinic and delayed him
from receiving medical care for over three hours. 69               As a pretrial
detainee, Mearis's claim concerning the denial of prompt medical


       69
            Complaint, Docket Entry No. 1, p. 2.
                                         -17-
care   falls    under    the   Due    Process      Clause     of   the   Fourteenth

Amendment, which requires the state to provide for the "basic human
needs" of pretrial detainees,              including the right to adequate
medical care.     Hare v. City of Corinth, Mississippi, 74 F.3d 633,
639 (5th Cir. 1996) (en bane); see also Thompson v. Upshur County,
Texas, 245 F.3d 447, 457 (5th Cir. 2001) ("[P]retrial detainees
have a constitutional right, under the Due Process Clause of the
Fourteenth Amendment, not to have their serious medical needs met
with    deliberate      indifference       on    the   part   of   the    confining
officials.").     To prevail under these circumstances, a plaintiff

must demonstrate that the defendants "had subjective knowledge of
a substantial risk of serious harm to a pretrial detainee but
responded with deliberate indifference."               Hare, 74 F.3d at 650.
       The deliberate indifference standard is an "extremely high"
one to meet.     Domino v. Texas Dep't of Criminal Justice, 239 F.3d
752, 756 (5th Cir. 2001).            A showing of deliberate indifference
requires the prisoner to demonstrate that prison officials "refused
to treat him, ignored his complaints, intentionally treated him
incorrectly, or engaged in any similar conduct that would clearly
evince a wanton disregard for any serious medical needs."                    Gobert
v. Caldwell,     463 F.3d 339,        346       (5th Cir. 2006)     (citation and
internal quotation marks omitted). In this context,                      the Fifth
Circuit has emphasized that allegations of delay in medical care
only violate the         Constitution "if there has been deliberate
indifference     that     results     in    substantial       harm."     Rogers   v.

                                       -18-
Boatright, 709 F.3d 403, 410 (5th Cir. 2013) (emphasis in original)

(quoting Easter v. Powell, 467 F.3d 459, 464 (5th Cir. 2006)); see
also Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th Cir. 1993).
     The record in this case shows that Officer Guillory contacted
the Clinic promptly after Mearis complained of back pain, but was
told that the Clinic was full and that Mearis, who was classified
as an extreme high-risk inmate with a purple arm band, would have
to wait. 70 Shortly after she contacted the Clinic, Guillory's shift
ended.71    Mearis was seen in the Clinic that evening and given pain
medication, 72 but x-rays revealed no injury other than a pre­
existing degenerative condition.73
     The Fifth Circuit has observed that "[c] ontinuing back pain is
unpleasant. Its existence does not,       however,    in and of itself
demonstrate that a constitutional violation occurred."       Mayweather
v. Foti, 958 F.2d 91, 91 (5th Cir. 1992).            Because Mearis was
treated in the Clinic, where he received pain medication and x-rays
to evaluate his condition, he has not shown that he was denied
adequate medical care for his complaints of back pain.             More
importantly, Mearis has not established that Officer Guillory acted
with deliberate indifference to a serious medical need or that he


     70
          Guillory Affidavit, Docket Entry No. 24-1, p. 5.


      HCSO Health Services Provider Notes, Docket Entry No. 25,
     72

pp. 2-7.
     73
          Id. at 17-18.
                                  -19-
suffered substantial harm as the result of any delay. Accordingly,
Mearis has not demonstrated that Officer Guillory violated his
constitutional rights.      Officer Guillory is therefore entitled to
qualified immunity from his claim that she delayed his access to
medical care, and her motion for summary judgment on this issue is
granted.


C.   The Retaliation Claim

     Mearis contends that Guillory filed a false disciplinary case
against him on January 27, 2019, because he had filed grievances
against her previously. 74    "To prevail on a claim of retaliation,
a prisoner must establish       (1) a specific constitutional right,
(2) the defendant's intent to retaliate against the prisoner for
his or her exercise of that right,       (3) a retaliatory adverse act,
and (4) causation."      McDonald v. Steward, 132 F.3d 225, 231 (5th
Cir. 1998); see also Morris v. Powell, 449 F.3d 682, 684 (5th Cir.
2006).     "Causation requires a showing that but for the retaliatory
motive the complained of incident          . would not have occurred."
Id. (internal quotation marks and citations omitted).
     The Fifth Circuit has emphasized that prison officials must be
given     "wide latitude"   in the management of inmates and has
cautioned district courts to "carefully scrutinize" retaliation
claims:


     74
          Complaint, Docket Entry No. 1, pp. 2-3.
                                  -20-
     The prospect of endless claims of retaliation on the part
     of inmates would disrupt prison officials in the
     discharge of their most basic duties. Claims of retalia­
     tion must therefore be regarded with skepticism, lest
     federal courts embroil themselves in every disciplinary
     act that occurs in state penal institutions.

Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995) (quoting Adams

v. Rice, 40 F.3d 72, 74 (4th Cir. 1994)).     An inmate must allege

more than his personal belief that he is the victim of retaliation.

See Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999) (citing

Johnson v. Rodriguez,   110 F.3d 299,   310   (5th Cir. 1997)).     To

demonstrate that a defendant acted with intent to retaliate,         a

prisoner must produce "direct evidence of motivation" or, at the

very least,   he must "allege a chronology of events from which

retaliation may plausibly be inferred."    Woods, 60 F.3d at 1166.

     The record reflects that Mearis filed a grievance against

Officer Guillory for delaying access to medical care for his

complaints of back pain on December 12, 2018.75    That grievance was

determined to be unfounded by the       Inmate    Grievance   Board on

January 15, 2019.76 The record reflects that Mearis filed one other

grievance against Officer Guillory on December 23, 2018, because

she was rude to him when he complained that his dinner tray was

"missing cornbread and cookies." 77

      Inmate Complaint Form 210090, attached to Taylor Affidavit­
     75

Exhibit 3 to Defendant's MSJ, Docket Entry No. 24-3, pp. 60-61.
      Inmate Grievance Board Grievance Appeal #210155, attached to
     76

Taylor Affidavit-Exhibit 3 to Defendant's MSJ, Docket Entry
No. 24-3, pp. 53-54.
      Inmate Grievance #67715, Exhibit 12 to Guillory Affidavit,
     77

Docket Entry No 24-1, pp. 89-90.
                                -21-
     Officer Guillory denies having any intent to retaliate and

explains that she filed the disciplinary charges against Mearis on

January 27, 2019, because the threatening nature of his actions in

concert with multiple other inmates was putting the safety of the

pod at risk.78    Guillory's explanation is supported by the detailed

Inmate     Offense     Report,     which     describes    flagrant     and   abusive

misconduct by Mearis, who instigated as many as ten other inmates

to engage in a profanity laced disruption of the required count.79

That Mearis engaged in this misconduct while assigned to a pod

holding as many as 100 high-risk inmates further supports the

conclusion that disciplinary action was warranted on this occasion.

Based on this record, Mearis has not established the requisite

retaliatory intent or demonstrated that, but for an improper motive

on Officer Guillory's part, he would not have been charged with a

disciplinary offense.

     Mearis      has    not      filed   a    response,    and   the    conclusory

allegations found in his pleadings are not sufficient to establish

a retaliation claim or overcome the defense of qualified immunity

asserted in the defendant's properly supported motion for summary

judgment.80    See Woods, 60 F.3d at 1166; see also Eason v. Thaler,

     78
          Guillory Affidavit, Docket Entry No. 24-1, p. 7.
      Inmate Offense Report 2019-5970-701, attached to Taylor
     79

Affidavit-Exhibit 3 to Defendant's MSJ, Docket Entry No. 24-3,
pp. 64-65.
      The certificate of service confirms that Defendant's MSJ was
     80

sent to Mearis at the address of record that he has provided for
the federal detention facility where Mearis was confined at the
time Defendant's MSJ was filed.    See Change of Address, Docket
Entry No. 21, p. 1; Defendant's MSJ, Docket Entry No. 24, p. 20.
                                         -22-
73 F.3d 1322, 1325 (5th Cir. 1996) ("[M]ere conclusory allegations

are not competent summary judgment evidence, and such allegations
are insufficient,    therefore,    to defeat   a motion for summary
judgment.").    Because Mearis has not otherwise demonstrated that
Officer Guillory filed false charges against him for retaliatory
reasons,    he has not shown that his constitutional rights were
violated.      Absent a showing that a constitutional violation
occurred, Officer Guillory is entitled to qualified immunity and
summary judgment on Mearis's retaliation claim against her.
     Because Mearis has not established that he has a valid claim
for relief under 42 U.S.C. § 1983, this action will be dismissed.


                      IV.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.     Detention Officer Guillory' s Motion for Summary
            Judgment (Docket Entry No. 24) is GRANTED, and this
            action will be dismissed with prejudice.

     2.     A separate final judgment will issue.
     The Clerk shall provide a copy of this Memorandum Opinion and
Order to the parties.

     SIGNED at Houston, Texas, on this the 27th day of March, 2020.




                                  SENIOR UNITED STATES DISTRICT JUDGE


                                  -23-
